Title: To James Madison from James Baker, 8 August 1816
From: Baker, James
To: Madison, James



Father of my Country!  
Norfolk Augst. Thursday 8th. 1816

Permit me honor’d Sir, to call your attention,& request that you will peruse this, when the hours of business have ceas’d their temporary influence.  I was bred up in the Counting House of Mr. Jacob Barker of New York.  I Serv’d him nine years, two of which I was at France & Spain; for the purpose of extending largely; his great Commercial views; as well as my own interests.  After having been there very near two years, in consequence of the Cheasapeak affair; I was order’d home, & owing to the great Commercial Channel being shut up, I was not view’d by him with that interest & affection that he was wont to do.  His promises had always led me to believe that my conduct alone would be the arbiter of my future prosperity & happiness; always credulous; I very readily repos’d the confidence of a Son in the justice of a father; & trusted my Bark to the Sea of Capricious human passions.  (I am an Orphan).  In consequence of his Commercial prospect being comparatively annhilated; my Services were consequently not repaid with the anticipated justice they merited & that my warm enthusiasm had led me naturally to expect, being the child of his fostering care.  I was spurn’d from my paternal abode with the cold indifference of an unworthy wretch.  I was ever after determin’d never to be aided by the influence of Such an unprincipled man; Nor have I.  I then was determin’d to meet an honorable death in defending the liberties of my belov’d & injur’d Country; & enter’d the Army, 1st. May 1812, 2nd. Lieut: in the Regiment of Artillerists, through the recommendation of my patron Washington Irvine Esqre. of New York.  I remain’d in the Service (I hope without reproach) untill derang’d at this place, 31st. October 1815, since which I have been in the Service of one of the principal Merchants here; as Book Keeper at $1000 pr. an. but in consequence of their failure; I have left them.  The state of the Commercial world is such that no employment in that capacity can be obtain’d.  I have a family & they must Suffer; unless I am speedily reliev’d.  Permit me honor’d Sir to entreat & Solicit for them your aid; in any capacity that would be congenial to the feelings of a man, of true sensibility!  Suffer me to appeal to the feelings of husband & parent; & that my exertions for their future happiness & comfort may not be blasted in the hopes I cherish from this application.  Possessing the Wisdom, consideration, & feelings; I must believe (honor’d Sir) you do possess, (being the choice of an enlighten’d people) & the unlimited rescoursces in your power, I am flatter’d that the effusions of an unfortunate will not fail to touch the feelings of the President of the united States; that they will not be thrown aside with contempt; but meet with all the Success, that a reasonable & just imagination could anticipate: The interest that gratitude imposes can never be defray’d but with every hour of my existence.  En attendant, I am Your devoted Servt.

James Baker

